1

2

3                              UNITED STATES DISTRICT COURT
4                                     DISTRICT OF NEVADA
5

6     YIORKIS PINEDA-LAURENCIO,                       Case No. 3:18-cv-00592-LRH-WGC
7        Petitioner,
                                                      ORDER GRANTING MOTION FOR
8            v.                                       EXTENSION OF TIME (ECF NO. 14)
9
      WILLIAM GITTERE, et al.,
10
         Respondents.
11

12

13          In this habeas corpus action, the Court has appointed counsel for the petitioner,
14   Yiorkis Pineda-Laurencio, and, with counsel, Pineda-Laurencio was originally due to file
15   an amended habeas petition by April 25, 2019. See Order entered January 25, 2019
16   (ECF No. 6). On May 28, 2019, the Court granted Pineda-Laurencio an extension of
17   time, extending the due date for the amended petition to July 9, 2019. See Order
18   entered May 28, 2019 (ECF No. 13).
19          On July 9, 2019, Pineda-Laurencio filed a motion for extension of time (ECF No.
20   14), requesting a second extension of time, of 90 days, to October 7, 2019. Pineda-
21   Laurencio’s counsel states that the extension of time is necessary because of the
22   complexity of this case, because Pineda-Laurencio only speaks Spanish, because of
23   Pineda-Laurencio’s intellectual disabilities, because of counsel’s obligations in other
24   cases, and because of time away from his office. The respondents do not oppose the
25   motion for extension of time.
26          The Court finds that Pineda-Laurencio’s motion for extension of time is made in
27   good faith and not solely for the purpose of delay, and that there is good cause for the
28   extension of time requested.
                                                  1
1              IT IS THEREFORE ORDERED that Petitioner’s motion for extension of time

2    (ECF No. 14) is GRANTED. Petitioner will have until and including October 7, 2019, to

3    file his amended habeas petition.

4              IT IS FURTHER ORDERED that, in all other respects, the schedule for further

5    proceedings set forth in the order entered January 25, 2019 (ECF No. 6) will remain in

6    effect.

7
               DATED this 11th day of July, 2019.
8

9                                                       LARRY R. HICKS,
                                                        UNITED STATES DISTRICT JUDGE
10

11

12

13

14

15

16

17

18
19

20

21

22

23

24

25

26

27

28
                                                    2
